Citation Nr: 1136677	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of removal of osteochondroma, right leg, with postoperative scarring, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1959.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Travel Board hearing in March 2011.  However, in a statement dated that same month, he requested that his hearing be cancelled.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased disability rating for his service-connected residuals of the removal of osteochondroma, right leg, with postoperative surgical scarring, which is currently rated as 10 percent disabling.

The Veteran was afforded a VA examination in April 2008.  At the time, he did not report any nerve involvement or nerve pain with his disability.  In a VA Form 9 of May 2009, the Veteran stated that he was appealing his disability rating as he had extreme pain in the right leg from a twisted nerve.   

The Board notes that the Veteran did not specifically state that his symptoms had worsened since his last examination.  However, he complained of extreme pain, which he did not report at the April 2008 VA examination, and noted nerve pain or a twisted nerve which again, he did not report at the April 2008 VA examination.  Therefore, the Veteran's statement is construed as an assertion that his symptoms have worsened.  As such, another examination should be conducted to determine the current level of severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his residuals of the removal of osteochondroma, right leg, with postoperative surgical scarring.  The examiner should specifically note whether there is any nerve involvement associated with the disability and, if so, the extent of the same.  The examiner's report should set forth all complaints and findings.  The claim file should be made available to the examiner for review.  A complete rationale for any opinion rendered must be provided.

2.  After the above development has been completed, the claim must be readjudicated.  If the determination of this claim remains unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


